In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00310-CR
     ___________________________

    CHARLENE BALLARD, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 372nd District Court
         Tarrant County, Texas
       Trial Court No. 1386232W


  Before Bassel, Womack, and Wallach, JJ.
 Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

                                  I. INTRODUCTION

      Appellant Charlene Ballard appeals from the trial court’s judgment adjudicating

her guilty of burglary of a habitation and sentencing her to four years’ confinement.

In her sole point, she argues that her sentence violates the Eighth Amendment

because it is grossly disproportionate to the underlying offense. Because we conclude

that Ballard failed to preserve this complaint and therefore forfeited it, we affirm.

                                   II. BACKGROUND

      The State charged Ballard with burglary of a habitation. On October 9, 2014,

pursuant to a plea-bargain agreement, Ballard pleaded guilty to that charge, and the

trial court fined her $500 and placed her on deferred-adjudication community

supervision for five years. See Tex. Penal Code Ann. § 30.02. The State subsequently

filed a petition alleging that Ballard had violated several conditions of her community

supervision and asking the trial court to proceed with an adjudication of Ballard’s guilt

on the underlying charge. The trial court held a hearing on the State’s petition, during

which Ballard pleaded “true” to each of the violations alleged in the State’s petition.

The trial court found each of the State’s allegations true, revoked Ballard’s community




                                            2
supervision, and found her guilty of the underlying burglary charge. The trial court

sentenced her to four years’ confinement.1 Ballard timely appealed.

                                     III. DISCUSSION

       In her sole point, Ballard argues that her sentence of four years’ confinement is

grossly disproportionate to the burglary offense for which she was convicted and thus

violates the Eighth Amendment’s prohibition against cruel and unusual punishments.

See U.S. Const. amend. VIII. In response, the State maintains that Ballard forfeited

this complaint by failing to preserve it in the trial court.

       To preserve a complaint for our review, a party must have presented to the trial

court a timely request, objection, or motion stating the specific grounds, if not

apparent from the context, for the desired ruling. Tex. R. App. P. 33.1(a)(1); Thomas v.

State, 505 S.W.3d 916, 924 (Tex. Crim. App. 2016). Further, the party must obtain an

express or implicit adverse trial court ruling or object to the trial court’s refusal to

rule. Tex. R. App. P. 33.1(a)(2); Everitt v. State, 407 S.W.3d 259, 262–63 (Tex. Crim.

App. 2013). With the exception of complaints predicated upon the violation of the

narrow categories of absolute or waivable-only rights, a defendant forfeits a

complaint, even a constitutional complaint, if she does not properly preserve it. See

State v. Dunbar, 297 S.W.3d 777, 780 (Tex. Crim. App. 2009); Mendez v. State,


       Ballard was charged with a second-degree-felony count of burglary, the
       1

punishment for which includes a term of confinement ranging between two and
twenty years. See Tex. Penal Code Ann. §§ 12.33(a), 30.02(c)(2).


                                              3
138 S.W.3d 334, 342 (Tex. Crim. App. 2004); see also Clark v. State, 365 S.W.3d 333,

339 (Tex. Crim. App. 2012).

      The sole complaint Ballard raises here—that her sentence violates the Eighth

Amendment because it is grossly disproportionate to the offense for which she was

convicted—is the kind of complaint that is forfeited if not preserved. See Banister v.

State, 551 S.W.3d 768, 769 (Tex. App.—Fort Worth 2017, no pet.). The record

reflects that Ballard did not present to the trial court the Eighth Amendment

complaint she has asserted on appeal.      Accordingly, she failed to preserve that

complaint and consequently forfeited it.      See Tex. R. App. P. 33.1(a); Banister,
551 S.W.3d at 769. We therefore overrule Ballard’s sole point.

                                 IV. CONCLUSION

      Having overruled Ballard’s sole point, we affirm the trial court’s judgment. See

Tex. R. App. P. 43.2(a).


                                                    /s/ Dana Womack

                                                    Dana Womack
                                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: January 30, 2020




                                          4